IN THE SUPREME COURT OF THE STATE OF DELAWARE

BIOVERIS CORPORATION,        §
                             §                  No. 339, 2018
      Appellant,             §
      Plaintiff-Below,       §                  Court Below:
                             §                  Court of Chancery
      v.                     §                  of the State of Delaware
                             §
MESO SCALE DIAGNOSTICS, LLC. §                  C.A. 8692-VCMR
and MESO SCALE TECHNOLOGIES, §
LLC.,                        §
                             §
      Appellees,             §
      Defendants-Below.      §

                             Submitted: January 9, 2019
                             Decided:   January 17, 2019

Before VALIHURA, VAUGHN, and TRAYNOR, Justices.

                                      ORDER

      This 17th day of January, 2019, having considered this matter on the briefs and oral

arguments of the parties and the record below, and having concluded that the same should

be affirmed on the basis of, and for the reasons assigned by the Court of Chancery in its

Memorandum Opinion dated November 2, 2017 and Order dated June 5, 2018;

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Court of Chancery

be, and the same hereby is, AFFIRMED.

                                         BY THE COURT:



                                         /s/ Karen L. Valihura
                                         Justice